Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered July 24, 1990, convicting him of assault in the first degree, assault in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
*728Ordered that the judgment is affirmed.
The defendant contends that the trial testimony of the complainant and the eyewitness to the shooting was incredible as a matter of law. We disagree. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (People v Gaimari, 176 NY 84, 94). The jury’s determination is to be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). The prior criminal records of both witnesses, and the eyewitness’s cooperation agreement with the District Attorney’s Office, were made known to the jury. As is apparent from its verdict, the jury nonetheless chose to credit the testimony of these witnesses and we find no basis in the record to disturb that determination.
In light of the circumstances of the instant offense and the defendant’s own criminal history, we find that the sentence imposed was not harsh or excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Kunzeman, J. P., Sullivan, Balletta and Copertino, JJ., concur.